DETAILED ACTION

Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive. 

Regarding Priority:
	The Applicant states in the Remarks (page 6 , last paragraph) that claims 1 and 9 can be read from the provisional application and cites parts from the provisional application to show support.
	The Examiner respectfully disagrees.
	Claims 1 and 9 are not properly supported by the provisional application. 
None of the cited pages from the provisional application show or describe the various claimed elements and corresponding functions such as at least the claimed “a processor coupled to the connection interface and the storage device, wherein the processor is configured to control the storage device” as recited in at least claims 1 and 9 among other things.
	Accordingly, the present application does not receive the benefit of the earlier filing date of the provisional application.

Regarding Claim Rejections under 35 U.S.C. §102
	The Applicant states in the Remarks (page 9 , second paragraph) that the effective filing date (2019/09/20) of the present application is prior to the filing date (2020/08/27), the publication date (2021/9/9), and the priority date (2020/3/9) of Lu and that Lu is not prior art under 35 U.S.C. 102(a)(2).
	The Examiner respectfully disagrees.
As discussed above (Regarding Priority), the present application does not receive the benefit of the earlier filing date of the provisional application (2019/09/20). The priory date (2020/03/09) of Lu is prior to the effective filing date (2020/09/18) and the foreign application priority date (2020/09/08) of the present application. Accordingly, Lu is prior art under 35 U.S.C. 102(a)(2).
	Furthermore, the Applicant states in the Remarks (page 10, second paragraph), that the data stored in the wireless signal transceiver 2 of Lu is the mouse configuration setting data of the first mouse 1, not any operation parameter information of the electronic device 4.
	The Examiner agrees.
Applicant’s argument is persuasive. Lu fails to disclose “the storage device records operation parameter information of the first hose” recited in claim 1. Claim 9 recites a similar limitation.  The rejection of claims 1 and 9 has been withdrawn. 
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed provisional application, provisional application No. 62/902,988, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not show or describe the various claimed elements and corresponding functions such as at least the claimed “a processor coupled to the connection interface and the storage device, wherein the processor is configured to control the storage device”.

Allowable Subject Matter
Claims 1-15 are allowed.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623